DETAILED ACTION
1. 	This office action is in response to the communicated dated 01 September 2022 concerning application number 16/948,748 effectively filed on 30 September 2020. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statements submitted on 01 September 2022 has been considered by the Examiner. 

Status of Claims 
4. 	Claims 1-20 are pending, of which claims 1, 2, 11, 12, and 20 have been amended; and claims 1-20 are under consideration for patentability. 
Response to Arguments
5. 	Applicant’s arguments dated 01 September 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s amendments within the updated text below. 
	Applicant argued that Sawchuk does not explicitly teach the amended limitation that recites “determining, by processing circuitry and based on the accelerometer data, that at least one characteristic value of the one or more ECAP signals is outside of an expected range (pages 11-13 of the Arguments).” During the interview on 24 August 2022, the Examiner agreed that the amendment overcomes the 35 U.S.C. 102 rejection in view of Sawchuk. However, upon further consideration, the reference by Torgerson provides suggestive teachings in regards to the amended limitation. Specifically, Torgerson teaches the use of an accelerometer which is used to measure ECAP signals in the target tissue of the patient ([0046-0047, 0061]). Furthermore, the measured ECAP signals are compared to an expected range or ECAP threshold ([0046-0047, 0061]). This comparison allows the user to determine if the measured ECAP signals are outside of the ECAP threshold ([0044, 0046-0047]). Therefore, the Examiner respectfully submits that the combination of Sawchuk and Torgerson suggest the amended limitation.  

	Claim Rejections - 35 USC § 103
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claims 1, 4, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawchuk (US 2009/0299421 A1) in view of Torgerson (US 2019/0099601 A1).
Regarding claim 1, Sawchuk teaches a method (evaluation of evoked signals and lead integrity [abstract]) comprising:
 receiving, by processing circuitry (processor 80 within the IMD 16 [0012, 0072, 0075]), information indicative of one or more evoked compound action potential (ECAP) signals, the one or more ECAP signals sensed by at least one electrode carried by a medical lead (the IMD 16 comprises leads 18 / 20 / 22 and electrodes 40 / 42 / 46 / 48 / 50 / 62 / 64 / 66 that can sense evoked potential signals [abstract, 0031, 0043, 0051, 0120]);
receiving, by the processing circuitry, accelerometer data indicative of patient movement (accelerometer to detect motion [0069]); 
 determining, by processing circuitry, that at least one characteristic value of the one or more ECAP signals is outside of an expected range (the IMD 16 or programmer 24 can determine if the trend of evoked signals deviates from a threshold [0147-0149]. Specifically, a lead integrity test may be issued when the trend of evoked signals deviates from a threshold [0147-0149]); and 
responsive to determining that the at least one characteristic value of the one or more ECAP signals is outside of the expected range, performing, by the processing circuitry, a lead integrity test for the medical lead (a lead integrity test or evaluation may be conducted in response to the analysis of the sensed evoked signal [0116, 0147-0149]).
Sawchuk does not explicitly teach determining, based on the accelerometer data, that at least one characteristic value of the one or more ECAP signals is outside of an expected range. 
The prior art by Torgerson is analogous to Sawchuk, as they both teach implantable devices that are configured to detect evoked signals ([abstract, 0064, 0067]). 
Torgerson teaches determining, based on the accelerometer data, that at least one characteristic value of the one or more ECAP signals is outside of an expected range (an accelerometer is used to measure ECAP signals in the target tissue of the patient [0046-0047, 0061]. Furthermore, the measured ECAP signals are compared to an expected range or ECAP threshold [0046-0047, 0061]. Specifically, this comparison allows the user to determine if the measured ECAP signals are outside of the ECAP threshold [0044, 0046-0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the Sawchuk’s processing circuitry to utilize the accelerometer data to determine if ECAP signals are outside of an expected range, as taught by Torgerson. The advantage of such modification would allow for measuring the physiological effect of the compound action potential (see paragraph [0046] by Torgerson). 
Regarding claim 4, Sawchuk teaches determining, by the processing circuitry, that the at least one characteristic value of the one or more ECAP signals is an amplitude above the expected range (the trend of evoked signal data may include amplitude which is compared to a mean amplitude or amplitude threshold [0139, 0145-0148]); 
comparing, by the processing circuitry, the at least one characteristic value of the one or more ECAP signals to at least one characteristic value of a baseline ECAP signal (the trend of evoked signal data may include amplitude which is compared to a mean amplitude or amplitude threshold [0139, 0145-0148]); 
and determining, by the processing circuitry, based on the comparison, that the at least one characteristic value of the one or more ECAP signals is outside of an expected range of the at least one characteristic value of the baseline ECAP signal ([0139, 0145-0148]).
Regarding claim 9, Sawchuk teaches determining, by the processing circuitry, over a period of time the characteristic value of the one or more ECAP signals is a variance of the one or more ECAP signals (the evoked signals for the sensing vectors may be variable which will indicate a potential trend deviation or unreliability of the lead [0147-0148, 0166-0168]. Specifically, the lead integrity is evaluated in response to variations in the evoked signals [0147-0148, 0166-0168]); and 
responsive to the determination of the variance between the characteristic value and the one or more ECAP signals, periodically comparing, by the processing circuitry, the at least one characteristic value of the one or more ECAP signals against the at least one characteristic value of the baseline ECAP signal (the inconsistent or variable evoked signals for the sensing vectors may be compared against a universal baseline [0147-0148, 0166-0168]. This provides an accurate way to determine the reliability of the lead [0147-0148, 0166-0168]).
Regarding claim 10, Sawchuk responsive to a comparison of the at least one characteristic value of the one or more ECAP signals being outside the expected range of the at least one characteristic value of the baseline ECAP signals, performing the lead integrity test for the at least one electrode carried by the medical lead (the lead integrity may be evaluated in response to the evoked signals that deviate from a threshold or baseline [0147-0148, 0166-0168]); and
 determining, by the processing circuitry, the lead integrity test is within limits defined by stored instructions (an algorithm can be used to determine whether a lead has a positive sensing integrity or negative sensing integrity [0051, 0062, 0082, 0157]. Specifically, a negative sensing integrity indicates a lead integrity issue or condition [0082, 0163]. Furthermore, a positive sensing integrity indicates a reliable lead that has no deviations from a threshold [0082, 0163]). 
Torgerson teaches suspending, by the processing circuitry, closed-loop stimulation (Torgerson explicitly recites that “it may be useful to briefly suspend the delivery of electrical stimulation and deliver a single pulse at a lower amplitude to detect the presence of ECAP” [0067-0068]. Furthermore, Torgerson teaches that sensors 212 utilizes feedback to control the delivery of the electrical stimulation therapy [0061]); 
periodically comparing, by the processing circuitry, the at least one characteristic value of the one or more ECAP signals against at least one characteristic value of the baseline ECAP signal (as stated above, the electrical stimulation is suspended to detect the presence of the ECAP signals [0067]. Specifically, the detected ECAP signals can be compared to an ECAP threshold [0067-0068]); and
 resuming, by the processing circuitry and based upon the at least one characteristic value of the one or more ECAP signals within the expected range of the at least one characteristic value of the baseline ECAP signal, closed-loop stimulation (the stimulation program can be reinitiated or resumed after the detected ECAP signal is compared to the ECAP threshold [0067-0068]. As stated above, the sensors 212 utilize feedback to control the delivery of the electrical stimulation therapy [0061]). 
Regarding claim 11, Sawchuk teaches a medical device (system 10 [0041]) comprising: 
stimulation generation circuitry configured to deliver a first stimulation pulse to a patient (the IMD 16 comprises a stimulation generator 84 that is configured to deliver electrical pulses to the patient [0036, 0041, 0044, 0072, 0075]); 
sensing circuitry (sensing module 86 [0072, 0079]) configured to sense information indicative of one or more evoked compound action potential (ECAP) signals, where the sensing circuitry comprises at least one electrode carried by a medical lead (the sensing module 86 comprises the leads 18 / 20 / 22 and electrodes 40 / 42 / 46 / 48 / 50 / 58 / 62 / 64 / 66 that can sense evoked potential signals [0043, 0051, 0079, 0120]); and
 processing circuitry (processor 80 within the IMD 16 [0072]) configured to: 
receive information indicative of the one or more ECAP signals sensed by the at least one electrode carried by the medical lead (evoked potential signals [abstract, 0031, 0043, 0051, 0120]); 
receive accelerometer data indicative of patient movement (accelerometer to detect motion [0069]);
determine that at least one characteristic value of the one or more ECAP signals is outside of an expected range (the IMD 16 or programmer 24 can determine if the trend of evoked signals deviates from a threshold [0147-0149]. Specifically, a lead integrity test may be issued when the trend of evoked signals deviates from a threshold [0147-0149]); and 
responsive to determining that the at least one characteristic value of the one or more ECAP signals is outside of the expected range, perform a lead integrity test for the medical lead (a lead integrity test or evaluation may be conducted in response to the analysis of the sensed evoked signal [0116, 0147-0149]).
Sawchuk does not explicitly teach determine, based on the accelerometer data, that at least one characteristic value of the one or more ECAP signals is outside of an expected range. 
The prior art by Torgerson is analogous to Sawchuk, as they both teach implantable devices that are configured to detect evoked signals ([abstract, 0064, 0067]). 
Torgerson teaches determine, based on the accelerometer data, that at least one characteristic value of the one or more ECAP signals is outside of an expected range (an accelerometer is used to measure ECAP signals in the target tissue of the patient [0046-0047, 0061]. Furthermore, the measured ECAP signals are compared to an expected range or ECAP threshold [0046-0047, 0061]. Specifically, this comparison allows the user to determine if the measured ECAP signals are outside of the ECAP threshold [0044, 0046-0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the Sawchuk’s processing circuitry to utilize the accelerometer data to determine if ECAP signals are outside of an expected range, as taught by Torgerson. The advantage of such modification would allow for measuring the physiological effect of the compound action potential (see paragraph [0046] by Torgerson). 
Regarding claim 14, Sawchuk teaches wherein the medical device comprises an implantable medical device (IMD 16 [0072]) comprising the stimulation generation circuitry (stimulation generator 84 [0072]), the sensing circuitry (sensing module 86 [0072, 0079]), and the processing circuitry (processor 80 [0072]).
Regarding claim 15, Sawchuk teaches wherein the processing circuitry is further configured to: 
determine that the at least one characteristic value of the one or more ECAP signals is an amplitude above the expected range (the trend of evoked signal data may include amplitude which is compared to a mean amplitude or amplitude threshold [0139, 0145-0148]); 
compare the at least one characteristic value of the one or more ECAP signals to the at least one characteristic value of a baseline ECAP signal (the trend of evoked signal data may include amplitude which is compared to a mean amplitude or amplitude threshold [0139, 0145-0148]); and
 determine, based on the comparison, that the at least one characteristic value is outside an expected range of the at least one characteristic value of the baseline ECAP signal ([0139, 0145-0148]).

8. 	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sawchuk in view of Torgerson, further in view of Cao et al. (US 2020/0406041 A1) and Schotzko et al. (US 2013/0103106 A1).
Regarding claims 8 and 19, Sawchuk in view of Torgerson suggests the method of claim 4 and the medical device of claim 15, wherein the at least one electrode comprises a first recording electrode combination (electrodes 40 / 42 / 44 / 46 / 48 / 50 [0062]). 
Sawchuk and Torgerson do not explicitly teach wherein the method and processing circuitry further comprises: 
responsive to the comparison that the at least one characteristic value is outside the expected range from the at least one characteristic value of the baseline ECAP signal, determining, by the processing circuitry, the at least one characteristic value of the one or more ECAP signals comprises noise; 
performing the lead integrity test for the at least one electrode carried by the medical lead;
 responsive to lead integrity test, determining, by the processing circuitry, the lead integrity test of the first recording electrode combination is not within one or more thresholds defined by stored instructions; and 
responsive to the determination the first recording electrode combination is not within the one or more thresholds defined by the stored instructions, selecting, by the processing circuitry, a second recording electrode combination. 
The prior art by Cao is analogous to Sawchuk, as they both teach medical devices that are configured to sense cardiac signals and evoked responses ([abstract, 0085]). 
Cao teaches wherein the method and processing circuitry further comprises: 
responsive to the comparison that the at least one characteristic value is outside the expected range from the at least one characteristic value of the baseline ECAP signal, determining, by the processing circuitry, the at least one characteristic value of the one or more ECAP signals comprises noise (the evoked response signals comprise a baseline noise [0085]).
Sawchuk and Cao suggest performing the lead integrity test for the at least one electrode carried by the medical lead (as stated above, Cao teaches the detection of noise within the ECAP signals [0085]. Meanwhile, Sawchuk teaches that the lead integrity test can be performed after or in response to the detection of the ECAP signals [0116, 0147-0149].  Specifically, Sawchuk teaches wherein the lead integrity test is conducted for the electrodes [0141, 0157, 0169, 0172, 0205]); and
 responsive to lead integrity test, determining, by the processing circuitry, the lead integrity test of the first recording electrode combination is not within one or more thresholds defined by stored instructions (Sawchuk teaches wherein the evoked signals from the electrodes are compared to a threshold [0163, 0172]. Specifically, the evoked signals that deviate from a threshold indicate a negative integrity [0163]. Furthermore, the negative integrity measurements are analyzed to indicate issues or problems with the corresponding electrodes [0082, 0163]). 
The prior art by Schotzko is analogous to Sawchuk, as they both teach systems for monitoring the faults or integrity of the lead ([0057, 0082]).
Schotzko teaches responsive to the determination the first recording electrode combination is not within the one or more thresholds defined by the stored instructions (the impedance of the electrodes are measured against a threshold or predetermined range [0057, 0082]. Furthermore, the impedance of the electrodes may fall outside of the predetermined range which indicates a lead-related condition [0057, 0082]. Specifically, the lead-related condition is monitored to determine the integrity of the lead [0082]), selecting, by the processing circuitry, a second recording electrode combination (if a lead related condition is detected in association with the electrode 74A, the system will automatically switch to or select the next available electrodes 74B / 74C / 74D that are not experiencing any lead-related conditions [0063, 0082]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the evoked signals suggested by Sawchuk in view of Torgerson to comprise a baseline noise, as taught by Cao. The advantage of a baseline noise may provide a noise level that does not interfere with the detection of the evoked responses (see paragraphs [0085, 0103, 0112] by Cao). Furthermore, it would have been obvious to modify the system suggested by Sawchuk in view of Torgerson to switch electrode combinations based on the lead integrity, as taught by Schotzko. This modification is beneficial as it provides a feedback in response to an integrity issue within a stimulation pathway (see paragraphs [0057, 0082] by Schotzko). 

Allowable Subject Matter
9. 	Claim 20 is allowed.
10. 	Claims 2-3, 5-7, 12-13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The Examiner has provided an explanation below that describes how the prior art of records fails to suggests the corresponding claims.   
Regarding claims 2 and 12, Sawchuk in view of Torgerson suggests the method of claim 1 and the medical device of claim 11. Sawchuk teaches determining, by the processing circuitry, the at least one characteristic value of the one or more ECAP signals is below the expected range (the IMD 16 or programmer 24 can determine if the trend of evoked signals deviate more than a threshold amount [0147-0149]).  
Sawchuk and Torgerson do not explicitly teach determining, by the processing circuitry and based on the accelerometer data, that a circadian rhythm of a patient is within a normal circadian rhythm range; and 
responsive to determining that the circadian rhythm is within the normal circadian rhythm range and the characteristic value of the one or more ECAP signals is below the expected range, performing the lead integrity test.
Zhang (US 2008/0114219 A1) suggests determining, by the processing circuitry and based on the accelerometer data, that a circadian rhythm of a patient is within a normal circadian rhythm range (the accelerometer is used to measure the user’s circadian rhythm [0098]. Furthermore, the user’s circadian rhythm is compared to a healthy baseline or threshold [0098]). 
Sawchuk, Torgerson, and Zhang fail to suggest the limitation that recites responsive to determining that the circadian rhythm is within the normal circadian rhythm range and the characteristic value of the one or more ECAP signals is below the expected range, performing the lead integrity test.
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Claim 3 and 13 are respectively dependent upon claims 2 and 12. Therefore, claims 3 and 13 are contains allowable subject matter. 
Regarding claims 5 and 16, Sawchuk in view of Torgerson suggests the method of claim 4 and the medical device of claim 15. Sawchuk teaches responsive to a determination the at least one characteristic value is outside the expected range from the at least one characteristic value of the baseline ECAP signal, performing a lead integrity test (a lead integrity test may be issued when the trend of evoked signals deviates from a threshold [0147-0149]) that comprises measuring an impedance for the at least one electrode carried by the medical lead (the lead integrity test comprises measuring the impedance of the electrode lead [0033, 0039]). 
Sawchuk and Torgerson do not explicitly teach determining, by the processing circuitry and based on lead integrity test results, that the measured impedance of the at least one electrode is within one or more thresholds defined by stored instructions
Krause (US 2010/0114221 A1) teaches determining, by the processing circuitry and based on lead integrity test results, that the measured impedance of the at least one electrode is within one or more thresholds defined by stored instructions (impedance threshold [0036, 0070, 0078]). 
Sawchuk, Torgerson, and Krause fail to suggest the limitation that recites outputting, by the processing circuitry based on a successful lead integrity test, a request for a user to adjust a closed-loop stimulation algorithm that controls delivery of electrical stimulation based on the ECAP signals.
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Regarding claims 6 and 17, Sawchuk in view of Torgerson suggests the method of claim 4 and the medical device of claim 15. Sawchuk teaches responsive to determining that the at least one characteristic value of the one or more ECAP signals is outside the expected range of the at least one characteristic value of the baseline ECAP signal, performing the lead integrity test (a lead integrity test may be issued when the trend of evoked signals deviates from a threshold [0147-0149]). 
Sawchuk and Torgerson do not explicitly teach determining, by the processor and based on the lead integrity test, that impedance measured at the at least one electrode of the medical lead is outside one or more thresholds defined by stored instructions. 
Krause teaches determining, by the processor and based on the lead integrity test, that impedance measured at the at least one electrode of the medical lead is outside one or more thresholds defined by stored instructions (impedance threshold [0036, 0070, 0078]).  
Sawchuk, Torgerson, and Krause fail to suggest the limitation that recites responsive to the at least one electrode of the medical lead failing the lead integrity test, requesting, by the processing circuitry, a user to adjust a closed-loop stimulation algorithm that controls delivery of electrical stimulation based on the ECAP signals.
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Regarding claims 7 and 18, Sawchuk in view of Torgerson suggests the method of claim 4 and the medical device of claim 15. Sawchuk and Torgerson do not explicitly teach responsive to the comparison that the at least one characteristic value is outside the threshold of the at least one characteristic value of the baseline ECAP signal, determining, by the processing circuitry, the at least one characteristic value of the one or more ECAP signals comprises noise; 
performing the lead integrity test for the at least one electrode carried by the medical lead; determining, by the processing circuitry and based on the lead integrity test, the at least one electrode is within one or more thresholds defined by stored instructions; responsive to the lead integrity test, suspending, by the processing circuitry, closed-loop stimulation;
 periodically comparing, by the processing circuitry, the at least one characteristic value of the one or more ECAP signals against at least one characteristic value of the baseline ECAP signal; and
 responsive to the comparison of the at least one characteristic value of the one or more ECAP signals being within the expected range of the at least one characteristic value of the baseline ECAP signals, resuming, by the processing circuitry, the closed-loop stimulation.
However, Cao (US 2020/0406041 A1) teaches responsive to the comparison that the at least one characteristic value is outside the threshold of the at least one characteristic value of the baseline ECAP signal, determining, by the processing circuitry, the at least one characteristic value of the one or more ECAP signals comprises noise (the evoked signal comprises a noise threshold or baseline [0085, 0103, 0112]).
Sawchuk and Cao suggest performing the lead integrity test for the at least one electrode carried by the medical lead (as stated above, Cao teaches the detection of noise within the ECAP signals [0085]. Meanwhile, Sawchuk teaches that lead integrity test can be performed after or in response to the detection of the ECAP signals [0116, 0147-0149].  Specifically, Sawchuk teaches wherein the lead integrity test is conducted for the electrodes [0141, 0157, 0169, 0172, 0205]);
determining, by the processing circuitry and based on the lead integrity test, the at least one electrode is within one or more thresholds defined by stored instructions (Sawchuk teaches wherein the evoked signals from the electrode leads are compared to a threshold [0163, 0172]. Specifically, the threshold is used to determine if the electrode lead has a positive integrity or a negative integrity [0163]. Furthermore, a negative integrity indicates an issue or problem with the electrode lead [0082, 0163]).
 Sawchuk, Torgerson, and Cao fail to suggest the limitation that recites responsive to the lead integrity test, suspending, by the processing circuitry, closed- loop stimulation; 
periodically comparing, by the processing circuitry, the at least one characteristic value of the one or more ECAP signals against at least one characteristic value of the baseline ECAP signal; and
 responsive to the comparison of the at least one characteristic value of the one or more ECAP signals being within the expected range of the at least one characteristic value of the baseline ECAP signals, resuming, by the processing circuitry, the closed-loop stimulation.
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Regarding claim 20, Sawchuk teaches a computer-readable storage medium comprising instructions that, when executed, cause processing circuitry to ([0012]):
 receive information indicative of one or more evoked compound action potential (ECAP) signals, the one or more ECAP signals sensed by at least one electrode carried by a medical lead (evoked potential signals [abstract, 0031, 0043, 0051, 0120]): 
determine that at least one characteristic value of the one or more ECAP signals is outside of an expected range (the IMD 16 or programmer 24 can determine if the trend of evoked signals deviates from a threshold [0147-0149]. Specifically, a lead integrity test may be issued when the trend of evoked signals deviates from a threshold [0147-0149]); 
receive accelerometer data indicative of patient movement ([0069]); and
 perform a lead integrity test for the medical lead (a lead integrity test or evaluation may be conducted in response to the analysis of the sensed evoked signal [0116, 0147-0149]).
Sawchuk does not explicitly teach determine, based on the accelerometer data, that a circadian rhythm of a patient is within a normal circadian rhythm range; and responsive to determining that the circadian rhythm is within the normal circadian rhythm range and the characteristic value of the one or more ECAP signals is outside of the expected range, perform a lead integrity test for the medical lead.
Zhang teaches determine, based on the accelerometer data, that a circadian rhythm of a patient is within a normal circadian rhythm range (the accelerometer is used to measure the user’s circadian rhythm [0098]. Furthermore, the user’s circadian rhythm is compared to a healthy baseline or threshold [0098]). 
Sawchuk and Zhang fail to teach responsive to determining that the circadian rhythm is within the normal circadian rhythm range and the characteristic value of the one or more ECAP signals is outside of the expected range, perform a lead integrity test for the medical lead. This claim limitation was previously objected and indicated to be allowable if rewritten in an independent form. Specifically, Applicant has rewritten this limitation within the independent claim to make all of the claims allowable. 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 

 Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792